Citation Nr: 0612129	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-29 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a compensable disability evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969 and July 1971 to December 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Manchester, New 
Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied a compensable disability evaluation 
for left ear hearing loss.


FINDING OF FACT

Level I hearing is present in the both ears, pursuant to the 
January 2004 VA audiometric examination


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. § 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.385, 
4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  In this case, the veteran's claim 
was received in January 2003.  In correspondence dated in 
April 2004, he was notified of the provisions of VCAA as they 
pertain to the issue on appeal.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, an examination has been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require that a claimant 
must, at a minimum, be notified that should service 
connection be awarded, a disability rating and an effective 
date for the award of benefits will be assigned, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  Such notice must be afforded prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  However, since the claim for an increased rating is 
being denied in the instant appeal, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  Accordingly, the Board will address the merits 
of this claim. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The veteran is 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35 (1993).  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  
Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.
% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).   

In the present appeal, the veteran contends he should receive 
a compensable disability rating because his hearing problems 
have affected his employability.  The veteran did not 
identify any private treatment for his hearing loss 
disability.  He underwent VA audiological examination in 
April 2004.

In this matter, the Board finds that a compensable rating for 
left ear hearing loss is not warranted.  On the authorized 
audiological evaluation in April 2004, pure tone thresholds, 
in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
30
25
25
30
35
28.75
LEFT
25
25
25
20
35
26.25

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  

Applying the above results to the Table VI chart, a puretone 
threshold average of 26.25 and a speech discrimination of 92 
percent, in the left ear, will result in level I hearing for 
that ear.  Since impaired hearing is only service-connected 
in the left ear, the non-service-connected right ear will be 
assigned Level I hearing impairment.  38 C.F.R. § 4.485 (f).  
Applying these results to the Table VII chart (with no ear 
being the "poorer" ear), a level I for the right ear, 
combined with a level I for the left ear, will result in a 0 
percent compensation evaluation.  

The Board has also considered 38 C.F.R. §  4.86 (a).  
However, given that the evidence does not reflect puretone 
thresholds of 55 db or more at each of the specified 
frequencies, consideration of Table VIa is not warranted.  
Consideration of section 4.86(b) is also not warranted, given 
that the evidence does not reflect a simultaneous puretone 
threshold of 30 db or less at 1000 Hz and a puretone 
threshold of 70 db or more at 2000 Hz.  38 C.F.R. § 4.86 
(2005).

The Board notes the veteran's contention regarding the impact 
his hearing loss has on his employment; however we find no 
competent evidence, other than the veteran's unsubstantiated 
allegations, that left ear hearing loss affects employment.  
We further note the request that the veteran be afforded a 
second VA audiology examination.  However, in reviewing the 
April 2004 hearing test, there was no indication that the 
test was performed under adverse conditions or with faulty 
equipment, nor was it stated that the veteran was not full 
cooperative, so as to necessitate additional testing.  The 
Board acknowledges that the VA examiner has characterized the 
veteran's hearing loss as "mild to moderate" high frequency 
sensorineural hearing loss in the left ear and the Board does 
not discount the difficulties that the veteran has with his 
auditory acuity.  However, the Board has no discretion in 
this matter and must predicate its determination on the basis 
of the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  On the basis 
of the foregoing, the Board concludes that the current level 
of disability shown does not warrant a compensable rating for 
the hearing loss in the left ear.


ORDER

A compensable disability rating for left ear hearing loss is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


